Hirsohberg, J. (dissenting):
Independent of the question whether or not the charge of the learned trial justice, to the effect that the defendant was bound to exercise the highest degree of care, is correct, I am of opinion that the ultimate charge in response to the two final requests made by the defendant’s counsel was equivalent to instructing the jury that the measure of duty on the part of the defendant, was limited to the exercise of the utmost care possible under the circumstances of the case, and that, therefore, there was no error.
Hooker, J., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.